Citation Nr: 1011296	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  08-26 129A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
30 percent for headaches associated with anterior dislocation 
of the right temporomandibular joint.

2.  Entitlement to a compensable disability rating for 
anterior dislocation of the right temporomandibular joint.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to 
February 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA), Regional Office 
(RO), in Montgomery, Alabama, which, granted service 
connection for headaches and assigned a 30 percent disability 
evaluation, and continued the noncompensable (zero percent) 
disability evaluation for anterior dislocation of the right 
temporomandibular joint.

In March 2009, the Board remanded the matter for a travel 
board hearing.  In August 2009, the Veteran presented 
testimony before the undersigned and a copy of the transcript 
has been associated with the record.  Thus, there is 
compliance with the Board's remand instructions.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998) (noting that where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance).


FINDINGS OF FACT

1.  The Veteran's headaches associated with anterior 
dislocation of the right temporomandibular joint has not been 
manifested by very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  

2.  The Veteran's anterior dislocation of the right 
temporomandibular joint has not been manifested by inter-
incisal range of motion limited to between 31 and 40 mm, or 
range of lateral excursion limited to between 0 and 4 mm.

CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating greater 
than 30 percent for headaches associated with anterior 
dislocation of the right temporomandibular joint have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8100 (2009).  

2.  The criteria for a compensable disability rating for 
anterior dislocation of the right temporomandibular joint 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.150, Diagnostic Code 
9905 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in July 2003, the RO satisfied its 
duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2009).  Specifically, the RO 
notified the Veteran of: information and evidence necessary 
to substantiate the claims; information and evidence that VA 
would seek to provide; and information and evidence that the 
Veteran was expected to provide.  In March 2006, the RO also 
notified the Veteran of the process by which initial 
disability ratings and effective dates are established. 
 Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

As to the claim for headaches, since it is the appeal of an 
initial rating, fully satisfactory notice was delivered after 
it was adjudicated.  However, the RO subsequently 
readjudicated the claim based on all the evidence in 
September 2008.  The Veteran was able to participate 
effectively in the processing of his claim.  There is no 
indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.

As to the claim for anterior dislocation of the right 
temporomandibular joint, the Board has also considered the 
United States Court of Appeals for Veterans Claims (Court) 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
which held that for an increased compensation claim, section 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Additionally, the claimant must be notified 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  
See Vazquez-Flores, 22 Vet. App. at 43-44.

The Veteran received specific notice pursuant to the Vazquez-
Flores decision for his increased rating claims in a June 
2008 letter.     

In any event, the Court's decision in Vazquez-Flores was 
recently vacated by the United States Court of Appeals for 
the Federal Circuit.  See Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that notice must be sent prior 
to adjudication of an issue by the RO.  Crucially, the 
Veteran was provided with notice through the July 2003, March 
2006, and June 2008 letters; and his claims were 
readjudicated in the September 2008 supplemental statement of 
the case, after he was provided with the opportunity to 
submit evidence and argument in support of his claims and to 
respond to the VA notices.  Thus, any notice deficiency has 
been rectified, and there is no prejudice to the Veteran in 
proceeding to consider his claims on the merits.  The Veteran 
has pointed to no prejudice resulting from the timing of his 
notification letters.

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2009).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The Veteran has been medically 
evaluated in conjunction with his claims.  As the Board will 
discuss in detail in its analysis below, the Veteran was 
provided with VA examinations in July 2002, June 2004, March 
2006, March 2007, and May 2008.  The reports of these 
examinations reflect that the examiners reviewed the 
Veteran's past medical history, recorded his current 
complaints, conducted appropriate physical examinations, and 
rendered appropriate diagnoses and opinions consistent with 
the remainder of the evidence of record.  The Board therefore 
concludes that these examination reports  are adequate for 
purposes of rendering a decision in the instant appeal.  See 
38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Veteran and his representative 
have not contended otherwise.  Thus, the duties to notify and 
assist have been met.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

Headaches associated with Anterior Dislocation of the Right 
Temporomandibular Joint

The Veteran essentially contends that his service-connected 
headaches are more severe than contemplated by the current 30 
percent evaluation. 

Since the initial grant of service connection, the Veteran's 
headaches have been assigned a 30 percent disability rating.  
In an appeal of an initial rating, consideration must be 
given to "staged" ratings, i.e., disability ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board will 
thus consider entitlement to "staged ratings" in this case.

The Veteran's disability has been evaluated under Diagnostic 
Codes 8199-8100.  
Diagnostic Code 8199 represents an unlisted disability 
requiring rating by analogy to one of the disabilities listed 
under 38 C.F.R. § 4.124a.  38 C.F.R. § 4.27.  The Veteran's 
headaches have been rated analogous to migraine headaches.  
Under Diagnostic Code 8100, a 30 percent rating is warranted 
for characteristic prostrating attacks occurring on an 
average of once a month over the last several months.  38 
C.F.R. § 4.124a, Diagnostic Code 8100.   A maximum 50 percent 
rating is warranted for very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability.  Id.

On VA examination in July 2002, the examiner noted that the 
Veteran's headaches never totally went away and that they 
were worse in the morning and were adequately treated with 
medication.  

The June 2004 VA examination report noted chronic moderately-
severe daily headaches, lasting for a few days to a few 
weeks.  The Veteran indicated that he took medication and 
nothing worked.  He was working in construction and in the 
past five years had missed many months to one year of work 
due to his headaches.  However, in the last year, he had not 
missed any work as he just lived with his headaches.  The 
examiner noted that the Veteran's headaches resulted in 
moderate functional impairment. 

On VA examination in May 2008, the Veteran reported having 
headaches three quarters of the time.  Generally, the 
headaches were not prostrating but he had to work as he felt 
that he had to continue on.  The Veteran indicated that his 
headaches were worse when he was under stress.  He stated 
that he could not take medication as his headaches were so 
frequent, but that he would take it for more severe 
headaches.  Medication provided relief approximately a third 
of the time.  While the Veteran indicated that during attacks 
ordinary activities were not possible, he was able to 
continue working. 

During his August 2009 hearing, the Veteran testified that he 
currently had a headache which he had had for a month and a 
half.  He also stated that even when his headaches were 
severe, he went to work as he needed his job.  He also 
indicated that his job involved moving around the hospital 
and he was unable to rest during an episode.  

Based on the evidence, the Board finds that a rating in 
excess of the current 30 percent evaluation is unwarranted.  
While there is no doubt the Veteran experiences frequent 
headache attacks, there is no competent evidence that such 
attacks are completely prostrating and prolonged, and 
productive of severe economic inadaptability.  The Veteran, 
himself, has indicated on VA examinations and at his hearing 
that he continues to work through these episodes.  His 
current symptoms are reflective of a 30 percent disability 
evaluation.  Therefore, the criteria for a higher evaluation 
have not been met. 

The Board further finds that, since the effective date of 
service connection, there were no distinct periods of time 
during which the Veteran's disability was more than 30 
percent disabling.  He is accordingly not entitled to receive 
a "staged" rating.  Fenderson, supra.

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Anterior Dislocation of the Right Temporomandibular Joint

The Veteran essentially contends that his service-connected 
anterior dislocation of the right temporomandibular joint is 
more severe than contemplated by the current noncompensable 
(zero percent) evaluation. 

While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  The Court has held that in determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.

The Veteran's disability has been evaluated under Diagnostic 
Code 9905 for temporomandibular articulation.  A 10 percent 
rating is assigned when the inter-incisal range of motion is 
limited to between 31 and 40 mm.  38 C.F.R. § 4.150, 
Diagnostic Code 9905.  A 10 percent rating may also be 
assigned when the range of lateral excursion is limited to 
between 0 and 4 mm.  Id.  A 20 percent rating is assigned 
when the inter-incisal range of motion is between 21 and 30 
mm.  Id.  

On VA dental examination in March 2007, the examiner noted 
that there was no loss of motion.  Also, an October 2007 VA 
dental treatment record noted full range of mandibular 
motion.  

Upon review of the evidence, the Board finds that a 
compensable evaluation for anterior dislocation of the right 
temporomandibular joint is not warranted.  The Veteran has 
not been shown to have any limitation of motion of the 
temporomandibular joint, and certainly not inter-incisal 
range of motion limited to between 31 and 40 mm, or range of 
lateral excursion limited to between 0 and 4 mm to warrant a 
compensable evaluation.  See 38 C.F.R. § 4.150, Diagnostic 
Code 9905

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a 
staged rating is appropriate.  However, in the present case, 
the Veteran's symptoms remained constant throughout the 
course of the period on appeal and as such staged ratings are 
not warranted.  

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Rating

Finally, the Veteran has not been hospitalized for his 
disabilities.  Additionally,  while the Veteran has indicated 
difficulty with work stemming from his disabilities, no 
evidence suggests they prevented him from working.  In 
summary, the evidence does not demonstrate that these service 
connected disabilities have resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  Rather, the existing schedular rating is already 
based upon the average impairment of earning capacity, and is 
intended to be considered from the point of view of the 
Veteran working or seeking work.  The disabilities at issue 
have not been shown to be manifested by a disability picture 
that is unusual or outside the norm so as to warrant 
extraschedular consideration. In the absence of such factors, 
the Board finds that criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

ORDER

An initial disability rating greater than 30 percent for 
headaches associated with anterior dislocation of the right 
temporomandibular joint is denied.

A compensable disability rating for anterior dislocation of 
the right temporomandibular joint is denied.



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


